Name: Commission Implementing Regulation (EU) NoÃ 865/2011 of 29Ã August 2011 amending Council Regulation (EU) NoÃ 57/2011 as regards catch limits for capelin in Greenland waters
 Type: Implementing Regulation
 Subject Matter: fisheries;  America;  international law
 Date Published: nan

 30.8.2011 EN Official Journal of the European Union L 223/1 COMMISSION IMPLEMENTING REGULATION (EU) No 865/2011 of 29 August 2011 amending Council Regulation (EU) No 57/2011 as regards catch limits for capelin in Greenland waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (1), and in particular Article 5(3) thereof, Whereas: (1) The fishing opportunities for capelin in Greenland waters of ICES zones V and XIV in 2011 were provisionally laid down in Annex IB to Regulation (EU) No 57/2011. According to Article 5(3) of that Regulation, the Commission has to fix this TAC for capelin on the basis of the allocation to the Union established by Greenland in accordance with the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (2), and the Protocol thereto (3) (hereinafter the Protocol). (2) The fishing opportunities for this stock arise from the Protocol, which establishes that the Union is to receive 7,7 % of the TAC for capelin in Greenland waters of ICES zones V and XIV. (3) The Commission received information from the Greenland authorities that the TAC for this stock has been fixed at 732 000 tonnes and that Greenland will allocate 56 364 tonnes to the Union in accordance with the share fixed under the Protocol, to be fished from 20 June 2011 until 30 April 2012. (4) Taking into account the annual consultations on fisheries between the Union and Norway for 2011 and in particular to the commitment made by the Union to provide Norway with an additional quantity of 7 965 tonnes of capelin above the normal balance as soon as the capelin in the waters of Greenland becomes available again, it is appropriate to transfer this amount of Union fishing opportunities for capelin for the 2011/2012 fishing season to Norway. (5) Annex IB to Regulation (EU) No 57/2011 should therefore be amended accordingly. (6) The stock concerned is mainly present in Greenland waters in July and August. In order for the Union fleet to access this quota as soon as possible, this Regulation should enter into force immediately after its publication. It should apply from 20 June 2011 until 30 April 2012; HAS ADOPTED THIS REGULATION: Article 1 In Annex IB to Regulation (EU) No 57/2011, the entry concerning capelin in Greenland waters of V of XIV is replaced by the following: Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) EU 56 364 (4) (5) TAC Not relevant Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 20 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 24, 27.1.2011, p. 1. (2) OJ L 172, 30.6.2007, p. 4. (3) OJ L 172, 30.6.2007, p. 9. (4) Of which 7 965 tonnes are allocated to Norway. (5) To be fished until 30 April 2012.